Fourth Court of Appeals
                                San Antonio, Texas
                                      August 5, 2015

                                   No. 04-14-00362-CV

           IN RE GUARDIANSHIP of Terry L. GILMER, an incapacitated person,

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 13-070-PR
                        Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice


       The court has considered the appellees' motion for en banc reconsideration, and the
motion is DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court